department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tep ata rna ke rururkakake kkk kkk rnnkkknknkr kkk kek legend taxpayer a ss aeekkiiik ira b monee financial_institution d sone kis financial_institution e stodroroik financial_institution f sdn iiie company g tke rrr amount gta amount oe amount ik aelabalalailelelelalattotetetatete dear rrnkeraknkeakkrakrkeak this is in response to your request received in this office 8et8eehhihe ih which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested qui ioey taxpayer a represents that he requested and received a distribution of amount from individual_retirement_account ira b taxpayer a asserts that the failure to roll over amount within the 60-day period was due to the failure of financial_institution d investment_advisor for company g to initiate for distribution the correct amount of funds taxpayer a represents that the funds have not been used for any other purpose taxpayer a represents that he requested a distribution of amount from ira b with financial_institution e taxpayer a intended the distribution to include all of his liquid_assets in company g after receiving amount from ira b on shanexmnexeeeeeeees taxnaver a received notice from financial_institution d that the distribution amount was incorrect and that taxpayer a had exceeded the amount of liquid_assets he could withdraw based on the partnership_interest that ira b held in company g financial_institution d acknowledged their distribution error by letter dated ong requested that taxpayer a return amount to the partnership financial_institution d’s recognition of its error occurred after the expiration of the 60-day rollover requirement in accordance with the instructions of financial_institution d taxpayer a deposited amount into ira b on ekwkekeeeeeseekieh ond on the same day financial_institution e wired the amount funds to financial_institution f custodian for company g financial_institution d noted that taxpayer a’s actual distribution from ira b for should have been amount amount less amount and requested that financial_institution e issue a corrected r for amount based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of financial_institution d to initiate for distribution the correct amount of funds ep we therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the contribution made by taxpayer a of amount into ira b provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact t xe identification_number exeanaeaeaaes at ht diease address all correspondence to wrakkkkarkknkkakkkk sincerely yours callen a waithins carlton a watkins manager employee_plans technical group
